Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.
Claims 21-24, 27-33, 35-43 are pending.
Allowable Subject Matter
Claims 21-24, 27-33, 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed 19 January 2022 overcome the previous rejections under 35 U.S.C. 112(b) and 102/103 over Bouillet et al and Yan Shvartzshnaider et al.
A close prior art Hagmann et al (US 6338055) teach a computer-implemented process for evaluating events furnished to a real time decision 
Another related prior art Raman et al (US 20160048607) teach techniques for identifying, in a target graph, subgraphs that match a query graph.  Processing a query graph comprises multiple stages, one for each query node in the query graph.  In the first stage, a query node is selected, different portions of the target graph are assigned to different threads, each thread identifies nodes that match the selected query node and stores the identities of those nodes in storage that is local to the thread. The results of each thread are then stored in a "global" data structure.  In the second stage, a second query node is selected and different portions of the global 
However the prior art of record does not disclose or make obvious the claimed limitations recited in independent claims 21, 28, 36 as amended wherein portions of a standing query indicative of a pattern to be matched in a graph are processed at selected nodes of the graph and their associated message processors to obtain a combined result in the manner recited in independent claims 21, 28, 36. The dependent claims being further limiting and definite are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10 February 2022